EXHIBIT 10.27

 

[CORPORATE LOGO]

 

YELLOW ROADWAY CORPORATION

SHARE UNIT AGREEMENT

 

[NAME OF GRANTEE]

GRANTEE

 

DATE OF GRANT:      TOTAL NUMBER OF
UNITS GRANTED:    1,500 Units VESTING SCHEDULE:    500 Units on each of the
first, second and third anniversaries of the date of grant

 

GRANT OF SHARE UNITS

 

Pursuant to action taken by the Board of Directors of YELLOW ROADWAY
CORPORATION, a Delaware corporation (the “Company”), for the purposes of
administration of the Yellow Roadway Corporation 2004 Long-Term Incentive and
Equity Award Plan or any successor thereto (the “Plan”), the above-named Grantee
is hereby granted rights to receive the above number of shares of the Company’s
$1 par value per share common stock in accordance with the Vesting Schedule
described above on a one share per one unit basis and subject to the other terms
and conditions described in this Share Unit Agreement (this “Agreement”).

 

By your acceptance of the Share Units (the “Units”) represented by this
Agreement, you agree that the Units are granted under and governed by the terms
of the Plan, this Agreement and the Terms and Conditions of Share Agreements
(July 15, 2004) attached to this Agreement; you acknowledge that you have
received, reviewed and understand the Plan, including the provisions that the
decision of the Compensation Committee (the “Committee”) of the Board of
Directors of the Company on any matter arising under the Plan is conclusive and
binding; and you agree that this Agreement amends and supercedes any other
agreement or statement, oral or written, in its entirety regarding the vesting
or holding period of these Units.

 

YELLOW ROADWAY CORPORATION

 

--------------------------------------------------------------------------------

Daniel J. Churay Senior Vice President, General Counsel & Secretary

 

Agreement agreed and

accepted by:

 

--------------------------------------------------------------------------------

Grantee Name:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

YELLOW ROADWAY CORPORATION

 

TERMS AND CONDITIONS

OF

SHARE UNIT AGREEMENTS

July 15, 2004

 

These Terms and Conditions are applicable to Share Units (the “Units”) granted
pursuant to the Yellow Roadway Corporation 2004 Long-Term Incentive and Equity
Award Plan or any successor thereto (the “Plan”).

 

1. Acceleration of Vesting. Notwithstanding the provisions of the vesting
schedule provided in the Share Unit Agreement, the vesting of the underlying
shares for each Unit shall be accelerated and all units shall vest upon the
following circumstances:

 

  1.1 Death or Permanent and Total Disability. If the Grantee dies or is deemed
to be “permanently and totally disabled” (as defined herein) while serving as a
director of the Company and prior to the time the Units vest, the Units shall
become fully vested and convert to shares of Yellow Roadway Corporation common
stock. For purposes of this Section, a Grantee shall be considered “permanently
and totally disabled” if the Grantee is unable to continue the Grantee’s service
as a director by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months. The
existence of a permanent and total disability shall be evidenced by such medical
certification as the Secretary of the Company shall require and as the Committee
approves.

 

  1.2 Change of Control of the Company. If a “Change of Control” of the Company
occurs while the Grantee is serving as a director of the Company prior to the
time the Units vest, the Units shall become fully vested and convert to shares
of Yellow Roadway Corporation common stock. For the purposes of this Section, a
“Change of Control” shall be deemed to have taken place if:

 

  1.2.1 a third person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended, purchases or otherwise acquires
shares of the Company after the date of grant and as a result thereof becomes
the beneficial owner of shares of the Company having 20% or more of the total
number of votes that may be cast for election of directors of the Company; or

 

  1.2.2 as the result of, or in connection with any cash tender or exchange
offer, merger or other Business Combination, or contested election, or any
combination of the foregoing transactions, the Continuing Directors shall cease
to constitute a majority of the Board of Directors of the Company or any
successor to the Company.

 

For the purposes of this Section, “Business Combination” means any transaction
that is referred to in any one or more of clauses (a) through (e) of Section 1
of Subparagraph A of Article Seventh of the Certificate of Incorporation of the
Company; and “Continuing Director” means a director of the Company who meets the
definition of Continuing Director contained in Section 7 of Subparagraph C of
Article Seventh of the Certificate of Incorporation of the Company.

 

2. Non-transferability. No rights under the Share Unit Agreement shall be
transferable otherwise than by will, the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order (“QDRO”), and, except to the
extent otherwise provided herein, the rights and the benefits of the Share Unit
Agreement may be exercised and received, respectively, during the lifetime of
the Grantee only by the Grantee or by the Grantee’s guardian or legal
representative or by an “alternate payee” pursuant to a QDRO.

 

3. Limitation of Liability. Under no circumstances will the Company be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan or the Company’s role as Plan sponsor.

 

Yellow Roadway Corporation

Terms and Conditions of

Share Units

July 15, 2004

 

2



--------------------------------------------------------------------------------

4. Units Subject to Plan. A copy of the Plan is included with the Share Unit
Agreement. The provisions of the Plan as now in effect and as the Plan may be
amended in the future (but only to the extent such amendments are allowed by the
provisions of the Plan) are hereby incorporated in the Share Unit Agreement by
reference as though fully set forth herein. Upon request to the Secretary of the
Company, a Grantee may obtain a copy of the Plan and any amendments.

 

5. Definitions. Unless redefined herein, all terms defined in the Plan have the
same meaning when used as capitalized terms in this Agreement.

 

6. Compliance with Regulatory Requirements. Notwithstanding anything else in the
Plan, the shares received upon vesting of the Units may not be sold, pledged or
hypothecated until such time as the Company complies with all regulatory
requirements regarding registration of the Shares to be issued under the terms
of the Plan.

 

Yellow Roadway Corporation

Terms and Conditions of

Share Units

July 15, 2004

 

3